UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6909


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GAYBBRELL SHEREISE COFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00016-FL-1)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gaybbrell Shereise Cofield, Appellant Pro Se. Jennifer P. May-
Parker, Stephen Aubrey West, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gaybbrell       Shereise    Cofield    appeals       the     district

court’s order denying his motion to compel the Government to

file a Fed. R. Crim. P. 35(b) motion.                  We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Cofield, No. 5:10-cr-00016-FL-1 (E.D.N.C. June 3, 2014).                       We

dispense   with     oral    argument   because        the    facts    and   legal

contentions   are   adequately    presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2